Citation Nr: 1714300	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  15-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to an initial compensable rating for service-connected dermatitis with eczema.

3.  Entitlement to a total disability rating based on individual unemployability  (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1995, to include service in Southwest Asia.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.   

In December 2016, the Veteran testified before the undersigned at the RO; a transcript of the hearing is associated with the record.

During the hearing, the Veteran submitted photographs, along with a waiver of agency of original jurisdiction (AOJ) consideration.  However, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was presumed.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  During his December 2016 hearing, the Veteran stated that he could no longer work due to his service-connected disabilities.  For example, he reported problems with flare-ups of his dermatitis with eczema when he was outside, as well as problems working due to his service-connected posttraumatic stress disorder (PTSD).  Therefore, the Board has jurisdiction over this issue as part and parcel of his increased rating claim and has listed such on the title page.

The issues of entitlement to service connection for sleep apnea, and whether new and material evidence has been received to reopen claims for service connection for a lung disorder, to include asthma, and sarcoidosis were raised during the December 2016 hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for service-connected dermatitis with eczema and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Chronic fatigue syndrome is a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.  This disability can at least be rated as compensable.


CONCLUSION OF LAW

Chronic fatigue syndrome is presumed to have been incurred during his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition, presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(e)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's military personnel records, including his DD Form-214 confirm that he served in the Southwest Asia theater of operations in 1991.

Based on the evidence of record, and after resolving all benefit of the doubt in the Veteran's favor, the Board finds that service connection for chronic fatigue syndrome is warranted.  Specifically, the Board finds that the evidence is in relative equipoise as to whether his chronic fatigue symptomatology meets the criteria for a diagnosis under 38 C.F.R. § 4.88a, and also whether his fatigue is related to his service in Southwest Asia.  

With regard to the diagnosis of chronic fatigue syndrome, although the May 2011 and April 2013 VA examiners determined that a diagnosis was not appropriate, the December 2008 VA treatment record noted possible chronic fatigue syndrome, and the October 2010 VA treatment record concluded that it was more likely than not that the Veteran suffered from chronic fatigue syndrome.  Furthermore, the June 2013 DBQ diagnosed him with chronic fatigue syndrome, and specifically addressed the requirements of 38 C.F.R. § 4.88a.

With regard to whether his chronic fatigue syndrome is presumptively related to his service in Southwest Asia, the Board notes that some of the evidence of record, including both his VA treatment records and VA examinations, attributes his fatigue to his sarcoidosis, lymphoma, and the treatment he receives for those disorders.  See, e.g. April 2008 VA Treatment Record; May 2011 VA Examination; February 2012 VA Treatment Record; April 2013 VA Examination.  However, other evidence refutes that conclusion, including the December 2008 VA treatment record wherein the treatment provider noted that the Veteran's sarcoidosis and lymphoma did not appear to be active, and he still was experiencing chronic fatigue.  The treatment provider concluded that he had chronic fatigue syndrome, but that theories on the etiology were unclear.  The January 2009 VA examiner noted that the pulmonary and oncology services were unclear as to the cause of his fatigue.  The June 2010 VA treatment record noted that the cause of the Veteran's fatigue was unclear.

The conflicting evidence as to the etiology of the Veteran's chronic fatigue syndrome demonstrates a lack of affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations or that it was caused by a supervening condition or event after the Veteran left the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(a)(7).

Therefore, the claim for service connection for chronic fatigue syndrome is granted pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.


ORDER

Service connection for chronic fatigue syndrome is granted.


REMAND

With regard to the initial rating for service-connected dermatitis with eczema, the AOJ attempted to schedule the Veteran for a VA examination to determine the severity of the disability in July 2016, but he did not report for the examination.  During his December 2016, hearing the Veteran stated that he did not receive notice of the examination and was unaware that it had been scheduled.  He also stated that his dermatitis with eczema had worsened since his last VA examination which was performed in May 2013.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Given the evidence of worsening, and the question as to whether the Veteran received notice of the July 2016 VA examination, the AOJ should the schedule him for a new VA examination to determine the nature and severity of his service-connected dermatitis with eczema.  Any notice sent to the Veteran concerning the scheduling of the examination must be associated with the record.

On remand, any updated VA treatment records dated after June 29, 2016, must be associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Also, as noted in the Introduction, a claim of entitlement to a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016) due to the Veteran's service-connected disabilities has been raised by the record.  See Rice v. Shinseki, supra.

To date, the Veteran has not been provided with VCAA notice requirement for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, during his hearing, the Veteran indicated that he received SSA disability benefits due to PTSD.  In Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that, as long as a reasonable possibility exists that SSA records may be relevant to a veteran's claim; VA must assist him or her in obtaining the records.  Therefore, a remand is necessary to obtain any records pertinent to his claim for SSA disability benefits, including any medical records relied upon concerning that claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran the proper notice that advises him about what is needed to substantiate entitlement to a TDIU.  In addition, ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability or its equivalent

2.  Associate with the Veteran's claims file any outstanding VA treatment records dated after June 29, 2016.

3.  Obtain and associate with the claims file any records pertinent to his claim for SSA disability benefits.

4.  After obtaining available outstanding records, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected dermatitis with eczema.  The record, to include this Remand and the photographs submitted in December 2016, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should also specifically address the functional effects of his dermatitis with eczema, including the impact on his activities of daily of living, such as his ability to work.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

5.  If there are any periods since August 7, 2012, when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the case to the Director of VA's Compensation Service for consideration of entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(b).

6.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


